Exhibit 10.1
 
THIRD AMENDMENT TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT




This THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated
as of December 19, 2007 (the “Third Amendment”), is entered into by and among
INTERSTATE BAKERIES CORPORATION, a Delaware corporation (“Parent Borrower”), a
debtor and debtor-in-possession in a case pending under Chapter 11 of the
Bankruptcy Code, each of the direct and indirect subsidiaries of the Parent
Borrower party to the Credit Agreement (as defined below) (each individually a
“Subsidiary Borrower” and collectively the “Subsidiary Borrowers”; and together
with the Parent Borrower, the “Borrowers”), each of which is a debtor and
debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy Code,
JPMORGAN CHASE BANK, N.A., a national banking association (“JPMCB”), and each of
the other commercial banks, finance companies, insurance companies or other
financial institutions or funds from time to time party to the Credit Agreement
(together with JPMCB, the “Lenders”), JPMORGAN CHASE BANK, N.A., a national
banking association, as administrative agent (the “Administrative Agent”) for
the Lenders, and JPMORGAN CHASE BANK, N.A., a national banking association, as
collateral agent (the “Collateral Agent”) for the Lenders.


WITNESSETH:


WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
that certain Amended and Restated Revolving Credit Agreement, dated as of
February 16, 2007, as amended by that certain First Amendment to Amended and
Restated Revolving Credit Agreement dated as of October 1, 2007 and by the
Second Amendment to Amended and Restated Revolving Credit Agreement dated as of
November 29, 2007  (as amended, the “Credit Agreement”), pursuant to which the
Lenders have made available to the Borrowers a revolving credit and letter of
credit facility in an aggregate principal amount not to exceed $200,000,000;


WHEREAS, the Borrowers have requested that the Lenders amend and supplement the
Credit Agreement to reflect certain modifications to the Credit Agreement; and


WHEREAS, the Lenders have agreed to amend and supplement the Credit Agreement to
reflect certain modifications to the Credit Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


Section 1.             Definitions.  Capitalized terms used and not otherwise
defined in this Third Amendment are used as defined in the Credit Agreement.
 
Section 2.             Amendments to Credit Agreement.  Subject to the
conditions set forth in Section 3 hereof, the Credit Agreement is hereby amended
as follows:
 
2.1           The definition of “Maturity Date” in Section 1.1 of the Credit
Agreement is hereby amended by deleting the date “February 9, 2008” and
substituting therefor the date “June 2, 2008.”
 
2.2           The definition of “Amendment Order” set forth in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
 
“Amendment Order” shall mean, collectively, (i) an order of the Bankruptcy Court
in substantially the form of Exhibit A-1 approving the Eighth Amendment to
Revolving Credit Agreement, (ii) an order of the Bankruptcy Court in
substantially the form of Exhibit A-2 approving the Ninth Amendment to Revolving
Credit Agreement dated as of February 16, 2007, and (iii) an order of the
Bankruptcy Court in substantially the form of Exhibit A-3 approving the Third
Amendment to Amended and Restated Revolving Credit Agreement dated as of
December 19, 2007, or in each case such other forms as otherwise agreed by the
Administrative Agent and the Borrowers.


2.3           The definition of “Real Property Component” set forth in Section
1.1 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:
 
“Real Property Component” shall mean a component of the Borrowing Base
determined with reference to the Eligible Real Property and shall mean, at the
time of any determination, an amount equal to the lesser of (i) $80,000,000 (as
adjusted from time to time pursuant to Section 5.8) or (ii) 40% of the Borrowing
Base inclusive of the Real Property Component but excluding the Plan Reserve.


2.4           Section 6.4 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
 
Section 6.4           Capital Expenditures.  Each of the Borrowers will not (and
will not apply to the Bankruptcy Court for authority to), and will cause each of
their respective Subsidiaries not to, make Capital Expenditures during the
fiscal quarters of the Borrowers set forth below, in an aggregate amount in
excess of the amount specified opposite such fiscal quarters; provided that if
the amount of Capital Expenditures that are made during any such fiscal quarter
is less than the amount thereof that is permitted to be made during such fiscal
quarter, the unused portion thereof may be carried forward to and made during
the subsequent fiscal quarters:
 
 
Fiscal Quarter Ending
 
Maximum Capital
Expenditures
(millions)
 
August 26, 2006
$16.00
November 18, 2006
$15.50
March 10, 2007
$11.50
June 2, 2007
$  8.50
August 25, 2007
$13.50
November 17, 2007
$16.00
March 8, 2008
$20.00
May 31, 2008
$16.50





2.5           Section 6.5 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
 
Section 6.5             EBITDA.  As of the end of each fiscal period of the
Borrowers, commencing with the fiscal monthly period ending December 16, 2006,
the Borrowers will not permit cumulative Consolidated EBITDA for the period
commencing on June 4, 2006 (being the first day of the 2007 fiscal year of the
Borrowers) and ending in each case on the last day of the fiscal period listed
below to be less than the respective amounts specified opposite such fiscal
period:
 
Fiscal Period Ending
 
Cumulative Consolidated EBITDA
(millions)
 
December 16, 2006
6.5
January 13, 2007
-7.0
February 10, 2007
-10.0
March 10, 2007
-14.0
April 7, 2007
-12.0
May 5, 2007
-7.0
June 2, 2007
1.5
June 30, 2007
13.5
July 28, 2007
18.0
August 25, 2007
29.0
September 22, 2007
37.5
October 20, 2007
43.0
November 17, 2007
45.0
December 15, 2007
43.0
January 12, 2008
34.0
February 9, 2008
38.0
March 8, 2008
45.0
April 5, 2008
50.0
May 3, 2008
50.0
May 31, 2008
50.0



2.6           Section 6.17 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
Section 6.17 Cash Restructuring Charges.  Each of the Borrowers will not (and
will not apply to the Bankruptcy Court for authority to), and will cause each of
their respective Subsidiaries not to, incur cash restructuring charges for the
fiscal period beginning December 17, 2006 and ending May 31, 2008 in an amount
in excess of $23,000,000 (calculated as the amount expensed or accrued by the
Borrowers or any of their Subsidiaries during such period on account of
restructuring charges that will ultimately be settled via payment in cash or
cash equivalents by the Borrowers or any of their Subsidiaries).  Borrowers
shall provide documentation supporting such cash restructuring charges in form
and substance reasonably satisfactory to the Administrative Agent concurrent
with delivery of financial statements evidencing the incurrence thereof.


2.7           The form of the Third Amendment Order attached hereto as Exhibit A
is hereby inserted as Exhibit A-3 of the Credit Agreement.
 
Section 3.             Effectiveness.  The amendments contemplated by this Third
Amendment shall be effective on the first Business Day on which the following
conditions precedent are fully satisfied:
 
3.1           Supporting Documents.  The Administrative Agent shall have
received for each of the Borrowers:
 
3.1.1           bring-down certificates delivered by each Borrower (A)
certifying that there were no changes, or providing the text of changes, to the
Organizational Documents of such Borrower as delivered pursuant to Section
4.1(a) of the Credit Agreement and (B) to the effect that each Borrower is in
good standing in its jurisdiction of incorporation, organization or formation
and in each jurisdiction in which it is qualified as a foreign corporation or
other entity to do business;
 
3.1.2           signature and incumbency certificates of the officers of such
Borrower executing the Loan Documents to which it is a party, dated as of the
date of this Third Amendment;
 
3.1.3           duly adopted resolutions of the board of directors or similar
governing body of each Borrower approving and authorizing the execution,
delivery and performance of this Third Amendment, certified as of the date of
this Third Amendment by its secretary or assistant secretary as being in full
force and effect without modification or amendment; and
 
3.1.4           such other documents as the Administrative Agent may reasonably
request.
 
3.2           Amendment Order.  Not later than December 29, 2007, the
Administrative Agent and the Lenders shall have received a certified copy of the
amendment order (the “Third Amendment Order”) in substantially the form of
Exhibit A attached hereto or such other form as otherwise agreed by the
Administrative Agent and the Debtors and which Amendment Order (i) shall be in
full force and effect, (ii) shall not have been stayed, reversed, modified or
amended in any respect, except as approved by the Administrative Agent in its
sole discretion, (iii) shall approve or otherwise reaffirm the payment by the
Borrowers of all of the Fees set forth in Sections 2.19, 2.20 and 2.21 of the
Credit Agreement and in Section 3.5 hereof, (iv) shall be entered with the
consent or non-objection of a preponderance (as determined by the Administrative
Agent in its sole discretion) of the secured creditors of any of the Borrowers
under the Pre-Petition Credit Agreement, and (v) if the Third Amendment Order is
the subject of a pending appeal in any respect, neither the making of such Loan
nor the issuance of such Letter of Credit nor the performance by any of the
Borrowers of any of their obligations under the Credit Agreement as amended by
this Third Amendment or under the Loan Documents or under any other instrument
or agreement referred to therein shall be the subject of a presently effective
stay pending appeal.
 
3.3           Loan Documents.  Each Borrower, the Administrative Agent and (a)
each Lender or (b) the Super-majority Lenders shall have signed a counterpart of
this Third Amendment (whether the same or different counterparts) and shall have
delivered the same to the Administrative Agent, provided that if all of the
Lenders have not signed a counterpart of the Third Amendment then each of the
Borrowers and Super-majority Lenders by its execution of this Third Amendment
shall be deemed to have consented to the actions contemplated by Section 9.10(b)
of the Credit Agreement.
 
3.4           Opinion of Counsel.  The Administrative Agent and the Lenders
shall have received the favorable written opinion of counsel to the Borrowers,
acceptable to the Administrative Agent, substantially in the form of Exhibit B.
 
3.5           Payment of Fees and Expenses.  The Borrowers shall have paid to
the Administrative Agent (a) an amendment fee for the respective accounts of the
Lenders voting in favor of this Third Amendment in the amount of 25 basis points
of such Lenders’ Commitments and (b) the then unpaid balance of all accrued and
unpaid Fees due under and pursuant to: (i) the fee letter dated as of November
15, 2007 among the Borrowers, JPMCB and J.P. Morgan Securities, Inc. and (ii)
the Loan Documents.
 
3.6           Closing Documents.  The Administrative Agent shall have received
all documents required by this Third Amendment satisfactory in form and
substance to the Administrative Agent in its exclusive discretion.
 
Section 4.             Representations and Warranties.  Each Borrower represents
and warrants to the Lenders that:
 
4.1           After giving effect to the amendments contained herein and taking
into account all prior written waivers and amendments in respect of the Credit
Agreement, the  representations and warranties of the Borrowers contained in
Section 3 of the Credit Agreement are true and correct in all material respects
on and as of the date hereof as if such representations and warranties had been
made on and as of the date hereof (except to the extent that any such
representations and warranties specifically relate to an earlier date); and
 
4.2           After giving effect to the amendments contained herein and taking
into account all prior written waivers and amendments in respect of the Credit
Agreement, (i) each Borrower is in compliance with all the terms and provisions
set forth in the Credit Agreement, and (ii) no Event of Default has occurred and
is continuing or would result from the execution, delivery and performance of
this Third Amendment.
 
Section 5.             Choice of Law. THIS THIRD AMENDMENT SHALL IN ALL RESPECTS
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE
AND THE BANKRUPTCY CODE.
 
Section 6.             Full Force and Effect.  Except as specifically amended or
waived hereby, all of the terms and conditions of the Credit Agreement shall
remain in full force and effect, and the same are hereby ratified and
confirmed.  No reference to this Third Amendment need be made in any instrument
or document at any time referring to the Credit Agreement, and a reference to
the Credit Agreement in any such instrument or document shall be deemed a
reference to the Credit Agreement as amended hereby.
 
Section 7.             Counterparts; Electronic Signatures.  This Third
Amendment may be executed in any number of counterparts, each of which shall
constitute an original, but all of which taken together shall constitute one and
the same agreement.  The Administrative Agent may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
 
Section 8.             Headings.  Section headings used herein are for
convenience only and are not to affect the construction of or be taken into
consideration in interpreting this Third Amendment.
 




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the day and the year first written.



 
BORROWERS:
       
INTERSTATE BAKERIES CORPORATION
             
By:
/s/ J. Randall Vance  
Name:
J. Randall Vance  
Title:
Senior Vice President, Chief Financial Officer and Treasurer                    
ARMOUR AND MAIN REDEVELOPMENT CORPORATION
             
By:
/s/ J. Randall Vance  
Name:
 J. Randall Vance  
Title:
Treasurer                    
BAKER’S INN QUALITY BAKED GOODS, LLC
             
By:
/s/ J. Randall Vance  
Name:
 J. Randall Vance  
Title:
Treasurer                    
IBC SALES CORPORATION
             
By:
/s/ J. Randall Vance  
Name:
 J. Randall Vance  
Title:
Senior Vice President, Chief Financial Officer and Treasurer                  



 

--------------------------------------------------------------------------------



 

 
IBC SERVICES, LLC
             
By:
/s/ J. Randall Vance  
Name:
 J. Randall Vance  
Title:
Treasurer                    
IBC TRUCKING, LLC
             
By:
/s/ J. Randall Vance  
Name:
 J. Randall Vance  
Title:
Treasurer                    
INTERSTATE BRANDS CORPORATION
             
By:
/s/ J. Randall Vance  
Name:
 J. Randall Vance  
Title:
Senior Vice President, Chief Financial Officer and Treasurer                    
NEW ENGLAND BAKERY DISTRIBUTORS, L.L.C.
             
By:
/s/ J. Randall Vance  
Name:
 J. Randall Vance  
Title:
Treasurer                  


 

--------------------------------------------------------------------------------





 
LENDERS:
       
JPMORGAN CHASE BANK, N.A.
Individually and as Administrative Agent and Collateral Agent
             
By:
/s/ Susan E. Atkins  
Name:
Susan Atkins  
Title:
Managing Director            

       
HIGHLAND FLOATING RATE ADVANTAGE FUND
             
By:
/s/ M. Jason Blackburn  
Name:
M. Jason Blackburn  
Title:
Treasurer            

       
HIGHLAND FLOATING RATE LIMITED LIABILITY COMPANY
             
By:
/s/ M. Jason Blackburn  
Name:
M. Jason Blackburn  
Title:
Treasurer            

     

 
GENERAL ELECTRIC CAPITAL CORPORATION
             
By:
/s/ Robert M. Reeg  
Name:
Robert M. Reeg  
Title:
Duly Authorized Signatory                  

 
THE FOOTHILL GROUP, INC.
             
By:
/s/ Dennis R. Ascher  
Name:
Dennis R. Ascher  
Title:
Senior Vice President                  

 
DK ACQUISITION PARTNERS, L.P.
             
By:
/s/ Anthony Yoseloff  
Name:
Anthony Yoseloff  
Title:
General Partner                  

 
NATIONWIDE LIFE INSURANCE COMPANY
             
By:
/s/ Joseph P. Young  
Name:
Joseph P. Young  
Title:
Authorized Signatory                  

 
BLACKPORT CAPITAL FUND LTD.
             
By:
/s/ [illegible]  
Name:
[illegible]  
Title:
[illegible]                  

 
PROSPECT HARBOR CREDIT PARTNERS, LP
             
By:
/s/ Alan K. Halfenger  
Name:
Alan K. Halfenger  
Title:
Chief Compliance Officer     Assistant Secretary            

 

 
SANKATY HIGH YIELD PARTNERS II, L.P.
             
By:
/s/ Alan K. Halfenger  
Name:
Alan K. Halfenger  
Title:
Chief Compliance Officer     Assistant Secretary      




 
SPCP GROUP, L.L.C.
             
By:
/s/ Michael A. Gatto  
Name:
Michael A. Gatto  
Title:
Authorized Signatory            

 